Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application has been amended as follows: 

The first paragraph of the specification has been replaced with the following to include updated patent information:

[0001] The present application is a continuation of U.S. application 14/933,356, filed Nov. 5, 2015, issued as U.S. patent 10,166,070 which is a continuation in part of U.S. application 14/257,053, filed Apr. 12, 2014, issued as U.S. patent 9,179,932 which is a continuation in part of U.S. application 13/656,173, filed Oct. 19, 2012, issued as U.S patent 8,702,692 which is a continuation-in-part of U.S. application 12/005,316, filed December 27, 2007, issued as U.S. patent 8,308,720, which claims the benefit of U.S. provisional patent application 60/883,074, filed on January 2, 2007. All of the aforementioned applications and patents are hereby incorporated by reference in their entirety.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMANDA L ZINK whose telephone number is (571)270-7103. The examiner can normally be reached Monday, Tuesday and Thursday 7-3 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Stoklosa can be reached on (571)272-1213. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/A.L.Z/Examiner, Art Unit 3794